Citation Nr: 1643959	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an increased rating in excess of 10 percent for residuals, extensive laceration dorsum right hand (major). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a September 2008 rating decision, the RO continued to evaluate the Veteran's residual, extensive laceration dorsum right hand at 10 percent.  In a July 2010 rating decision, the RO continued to deny the Veteran's claim for bilateral hearing loss because the evidence submitted was not new and material.  

For the Veteran's claim for entitlement to an increased rating for the residuals of his right hand extensive laceration dorsum, the Veteran submitted a timely notice of disagreement (NOD) in August 2009.  The RO continued the Veteran's 10 percent rating in an August 2010 rating decision and issued a statement of the case (SOC) in January 2011.  The Veteran filed a timely VA Form 9 in March 2011.  The RO issued a Supplemental SOC in April 2013. 

For the Veteran's petition to reopen his claim for bilateral hearing loss the Veteran submitted a timely NOD in March 2011 and the RO issued a SOC in January 2013.  The Veteran filed a timely VA Form 9 in March 2013.  

In April 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file.

The Veteran's claims were remanded by the Board in May 2015 and a SSOC was issued in November 2015.  
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an increased rating in excess of 10 percent for residuals, extensive laceration dorsum right hand (major) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2002 final decision, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.

2.  Evidence submitted since the July 2002 Board decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 38 U.S.C.A.      § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015). 

For claims to reopen, the VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished in a letter sent in December 2009.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records, Social Security Administration (SSA) records and post-service treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained. 

In regards to the Veteran's claim to reopen, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R.      § 3.159 (c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  As will be discussed further below even though the Board has determined that the claim may not be reopened, the Veteran has been afforded multiple VA examinations for his claim for bilateral hearing loss.  Indeed, nothing in 38 U.S.C.A. § 5103A shall be construed as precluding VA from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the VA considers appropriate.  38 U.S.C.A. § 5103A(g) (West 2014).  

The previous remand recognized that at his April 2015 Board hearing, the Veteran testified that the April 2010 VA audiologist terminated the test because she thought that he was not pushing the button when he heard the sounds.  The Veteran, however, contended that he truthfully complied with the audiometric test before its termination.  The Veteran requested that another audio examination be provided.  The Board decided to afford the Veteran another opportunity to report to a VA examination, and in the remand directive, requested that the Veteran be examined "by someone other than the April 2010 audiologist."  The report on the September 2015 examination shows that the Veteran was examined by the same audiologist who examined him in April 2010.  The Board presumes that the request could not be accommodated.  In any event, there is nothing on the face of the September 2015 examination report that suggests that the audiological test was not conducted in accordance with VA's protocol for administering hearing tests.  The audiologist found that the examination results were invalid, and provided a negative nexus opinion.  Thus, the record continues to show no current disability for which service connection can be established.  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The Board will not undertake any further development on this claim.  

The Board finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id. 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by a July 2002 Board decision.  The Board denied the claim because the medical evidence of record failed to show that the Veteran had a current bilateral hearing loss disability for VA compensation purposes.  Additionally, the Board noted that upon service induction, the Veteran's hearing was found to be normal and that subsequent examinations in December 1972 and October 1974 reflected that the Veteran did not have hearing loss as defined by 38 C.F.R. § 3.385.  However, the Board noted that upon the Veteran's separation from service, a March 1975 audiogram revealed defective hearing.  Nevertheless, an April 1998 VA audiological examination revealed that the Veteran's hearing was within normal limits.  Therefore, the Board concluded that although there was evidence of hearing loss at the time of the March 1975 audiological examination, such hearing loss was acute in nature and not indicative of a chronic hearing loss disability.  The Veteran was notified of the Board's decision and as the Veteran did not appeal or seek reconsideration of the Board decision, and no other exception to finality applies, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed an informal claim for entitlement to service connection for bilateral hearing loss in November 2009 and a formal claim in April 2010, and by a July 2010 rating decision, the RO declined to reopen the claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson, 265 F.3d at 1366; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence added to the record since the last final denial includes VA and private treatment records, SSA records, VA examinations, and BVA hearing testimony.  The post-service VA and private treatment records as well as the SSA records are silent for any complaints, treatment or diagnosis of hearing loss.  During the April 2010 VA examination, the examiner reported the following pure tone threshold results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40 dB
45 dB
45 dB
50 dB
50 db
Left
50 dB
60 dB
60 dB
65 dB
70 dB

The examiner found the Veteran's speech recognition scores to be 100 percent in the right ear and 92 percent in the left ear.  However, the examiner explained that "it should be noted that these test results are not felt to be the patient's best effort and should not be used for rating purposes."  The examiner provided no diagnosis based on the examination results.  Further, the examiner found that the shift in pure tone thresholds while in service may have been due to "conductive hearing loss which is a temporary condition, or may have represented exaggeration on the patient's part."

During the April 2015 hearing, the Veteran testified that while in the military he served in the infantry and was exposed to weapons fire and explosions.  The Veteran testified that he began to notice hearing loss while he was in the service, but that the testing that was done was manipulated so that he would remain on active duty.  The Veteran testified that he felt that the April 2010 VA examination was inadequate and that the examiner was unjustly biased against him.  The Veteran testified that he was participating as best as he could but that the examiner stopped the examination and told him that he was purposely misrepresenting his hearing ability. 

The Veteran underwent a second VA examination in September 2015.  During the September 2015 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ), the examiner stated that "pure tone thresholds obtained were in extremely poor agreement with speech recognition thresholds and normal word recognition  scores, therefore, these pure tone thresholds are invalid/unreliable.  This patient appeared to have no difficulty in normal conversation.  Pure tone responses in the RE ranged from 70 dB to 95 dB and in the LE from 90 dB to 100dB.  These results are incompatible with all other measures and thus invalid."  The examiner noted that the Veteran's speech discrimination scores were 100 percent in both ears.  The examiner found that the Veteran had normal bilateral hearing and found no permanent positive threshold shift greater than normal measurement in either ear.  The examiner provided the rational that the Veteran had been seen for an examination in April 1998, approximately 23 years after his discharge from service and that his hearing was found to be normal upon examination at that time. Therefore, the examiner found that any hearing loss that the Veteran may or may not have was not due to military noise exposure. 

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  However, it is not material because it does not show that the Veteran has a hearing disability for VA purposes.  If the Board were to reopen the claim, this evidence considered with the findings of the April 1998 VA examination which showed no hearing disability for VA purposes, would not trigger the duty to assist the Veteran.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Here, even if the Board were to reopen the claim, the evidence of record is insufficient to establish service connection and insufficient to trigger the duty to assist when the old and new evidence is considered together.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.






REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issue of entitlement to an increased rating in excess of 10 percent for residuals, extensive laceration dorsum right hand. 

The Board notes that the Veteran's claim of entitlement to an increased rating in excess of 10 percent for residuals, extensive laceration dorsum right hand (major), was previously remanded in May 2015, in order to provide the Veteran with a VA examination so as to determine the current nature and severity of his service-connected disability.  In pertinent part, the Board noted that the record contains various VA examination reports and treatment records with multiple diagnoses and symptoms which needed to be reconciled into a consistent disability picture so that the Veteran's disability could be adequately rated.  Further, the Board requested a description of the effects of the Veteran's disability on his ordinary activity and ability to work.  In August 2015, the Veteran was afforded a VA hand and fingers conditions DBQ.  

The Board asked the examiner to describe the current nature and severity of the residuals of extensive laceration of the right hand and distinguish the findings that are associated with the service-connected disability from the findings associated with the nonservice-connected cervical myelopathy and carpal tunnel syndrome, if possible.  In addition, the Board asked that the examiner provide a full description of the effects of the Veteran's service-connected disability on his ordinary activity, to include his ability to work.  Not only did the examiner not distinguish between the findings associated with the Veteran's service-connected condition and the findings of his non-service connected conditions nor provide an explanation as to why such distinction was not possible, but the examiner failed to mention any of the Veteran's other diagnoses other than his residuals of his right hand laceration. Therefore, the Board finds that the examiner did not fully address the questions posed by the previous Board remand, and as a result, a remand is required to obtain the requisite information to reach a decision.  See Stegall, 11 Vet. App. at 268. 
Also, during the course of this appeal the Court decided Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The September 2015 VA examination report does not comply with Correia.  Accordingly, the Board finds that a new VA examination is required.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected residual extensive laceration of the right hand.  The claims file must be provided to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for both hands.  If the hands/fingers cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(b)  In light of the current examination results, and prior examination results, please distinguish the findings that are associated with the service-connected residuals of extensive laceration of the right hand FROM the findings associated with the nonservice-connected cervical myelopathy and carpal tunnel syndrome, if possible.  If such distinctions are not possible, please provide an explanation as to why. 

(c)  In light of the current examination results, and prior examination results, please distinguish the Veteran's complaints (weakness, poor grip, numbness, tingling, pain, limitation of motion, loss of dexterity, and finger locking) that can be attributed to the service-connected residuals of extensive laceration of the right hand FROM the complaints (weakness, poor grip, numbness, tingling, pain, limitation of motion, loss of dexterity, and finger locking) that can be attributed to the nonservice-connected cervical myelopathy and carpal tunnel syndrome, if possible.  If such distinctions are not possible, please provide an explanation as to why. 

A complete rationale for any opinion expressed must be provided.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky, 12 Vet. App. at 369.

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


